[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION AND ORDER RE: #127 MOTION FOR PROTECTIVE ORDER
Corporate Officers are subject to the same requirements regarding depositions as other party deponents. Section 52-178
Connecticut General Statutes. The court finds no undue burden in requiring the continued deposition of Mr. Coco of the Copytex Corporation. He had been improperly instructed by his attorney not to answer a question posed to him after a stipulation had been CT Page 6182 entered indicating the objection to any question, except as to form, would be reserved to trial. Nor does the court find any such undue burden in requiring the President of the defendant Erskine to give his deposition in the Milford, Connecticut office of the plaintiff's attorney.
The Motion for Protective Order is denied.
FLYNN, J.